The plaintiff charges, in effect, breach of contract, and the defendant, by counterclaim, does likewise. All the issues were submitted to the jury and the following verdict was returned and accepted by the court:
"In this case the jury finds the issues for the defendant and therefore find the defendant."
This verdict was incomplete. One of the issues was the amount of the damages and the question was not answered by the jury. The court should not have accepted the verdict in that form, but should have returned the jury for the decision of this issue. The verdict as rendered would not support a judgment, *Page 775 
and upon motion should have been set aside for that reason. Smith v. Raymond, 1 Day, 189; Pettibone v.Gozzard, 2 Root, 254; Day v. Webb, 28 Conn. 138, 143. The action of the trial court in setting aside the verdict, though placed upon a wrong ground, will not be disturbed when the verdict should have been set aside upon another ground. Fitch v. Hartford, 92 Conn. 365,367, 102 A. 768.
   There is no error.